DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, 15/283,019, was filed on Sept. 30, 2016.  The effective filing date is after the AIA  date of March 16, 2013, and so the application is being examined under the “first inventor to file” provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Sept. 21, 2020 has been entered.
This Non-Final Office Action is in response to Applicant’s communication of Sept. 21, 2020.
After the entry of amendments, claims 1-4, 7-10, 12-14 and 17-24 are pending, of which claims 1, 4, and 19 are independent.  
Claims 1, 8, 12-14, and 18-21 are currently amended.  Claim 5 is currently cancelled.  Claims 6 and 11 were previously cancelled, and claims 23 and 24 were previously added.
All pending claims have been examined on the merits.

Claim Objections
Claims 1, 8, 12-14, and 18-21 are objected to because  37 CFR 1.121 part (c)(2) states (emphasis added): 
When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of "currently amended," and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of "currently amended," or "withdrawn" if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as "withdrawn— currently amended.""

The recent amendment fails to show the deleted text. Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-10, 12, 13 and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over US 10,217,093 to Trivedi et al. (“Trivedi”, Eff. Filing Date: Nov. 14, 2014) in view of US 10,163,171 B1 to Vippagunta et al. (“Vippagunta”, Filed Nov. 11, 2011.  Published Dec. 25, 2018). 
In regards to claim 1, Trivedi discloses: 
1. A computer-implemented method comprising:

	receiving, by a payment processing system (PPS), a request for withdrawal of a cash amount …

(See Trivedi, Fig.1, “withdrawing party device 120”, and col. 6, lines 30-42: “Withdrawing party device 120 may be any type of computer, handheld device, and/or transaction card (not pictured). Providing party system 130 may include any type of computer and/or processing system for processing withdrawal-related transactions. Withdrawal system 140 may include a system in having a secure connection to at least one financial institution system, and preferably to multiple financial institution systems, in order to process transfer requests to complete a withdrawal request between a withdrawing A transfer request may include transferring a withdrawal amount from an account associated with a withdrawing party device 120 to an account associated with a providing party system 130.”

(See Trivedi, Fig.5, step 504, and col. 21, lines 6-15: “FIG. 5 depicts an example method performed using, for example, the systems described in FIGS. 1 through 4. The method may begin at block 502. At block 504, a withdrawal system, which may be similar to withdrawal system 140, may receive a request from a withdrawing party device to search for available providing parties according to the withdrawing party preferences and with drawing party security preferences. A request may include withdrawing party identification data, withdrawing party location data, withdrawing party preferences, and/or a withdrawal amount.”)

… originating from a payment application executing on an intervening user device;

(See Trivedi, col. 11, lines 35-45: “Third party system 160 may include at least an input/output module 162 and/or data storage (not shown) storing third party system data. A third party system 160 may include a social media system, such as a system associated with Facebook, Twitter, Instagram, Pinterest, and the like; a rating system, such as a system associated with Yelp, CitySearch, Angie's List, and the like; a mapping system, such as a system associated with Google Maps, Apple Maps, and the like; and/or any other third party providing data used in providing information about withdrawing and/or providing parties for use through the methods described in FIGS. 5-7.”)

The Examiner interprets that Trivedi’s “third party system 160” corresponds to the claimed “intervening user device”

receiving, by the PPS, first location data indicating a location of a requestor device of a requestor user, the intervening user device having transmitted the request and the first location data of the requestor device … 

(See Trivedi, col.2, lines 3-16: “The system and method may include utilizing location-based technologies such as GPS, multilateration of radio signals, network-based location data, device-based technology, Subscriber Identity Module (“SIM”)-based data, crowdsourced WiFi data, indoor proximity systems, and/or any combination of the above. Location based technologies may provide location data used to determine available providing parties, provide directions to providing parties, deliver alerts to providing parties when a withdrawing party device is within a certain distance of the providing party location, and the like. Network-based location data may include location data associated with network infrastructure used by a device (e.g., withdrawing party device, providing party device).”)

and the requestor device including a first location sensor for generating the first location data;

(See Trivedi, col.2, lines 16-29: “Device-based technology may include software stored on a device that determines a device location by providing device identification data, signal strength data, IP address data, and the like that may be transmitted to the carrier. SIM-based data may include raw radio measurements including the serving Cell ID, round-trip time, and signal strength. WiFi data, such as crowdsourced WiFi data may include location fingerprinting data, network ID data, signal strength data, and the like. Indoor proximity systems may include devices using Bluetooth technology to communicate 

receiving, by the PPS from a plurality of sender devices, second location data indicating respective locations of respective individual sender devices of the plurality of sender devices, the individual sender devices including respective second location sensors for generating the respective locations thereof;

(See Trivedi, col.2, lines 16-29: “Device-based technology may include software stored on a device that determines a device location by providing device identification data, signal strength data, IP address data, and the like that may be transmitted to the carrier. SIM-based data may include raw radio measurements including the serving Cell ID, round-trip time, and signal strength. WiFi data, such as crowdsourced WiFi data may include location fingerprinting data, network ID data, signal strength data, and the like. Indoor proximity systems may include devices using Bluetooth technology to communicate with a Bluetooth-enable device when the device is in close proximity to the indoor proximity system. An example of an indoor proximity system may be, for example, an iBeacon.”)

(See also Trivedi, col.22, lines 24-34: “A providing party system also may utilize location-based technologies to receive an alert when a withdrawing party arrives within a threshold distance of providing party system. For example, location-based technologies may include utilizing GPS, multilateration of radio signals, network-based location data, device-based technology, Subscriber Identity Module (“SIM”)-based data, crowdsourced WiFi data, indoor proximity systems, and/or any combination of the above. Location-based technologies may deliver alerts to providing parties when a withdrawing party device is within a threshold distance of the providing party location.”)

determining, through the payment application executing on the intervening user device, a preferred sender associated with a preferred sender device, 

(See Trivedi, Figure 5, steps 506 and 508, and col.21, lines 30-43: “In block 506, a withdrawal system may perform a search for an available providing party using the withdrawing party preferences and security preferences as well as providing party security preferences. Providing party security preferences may include, for example, withdrawal limits for withdrawing parties, withdrawing party ratings (e.g., a credit rating, a rating indicative of a providing party's rating of the withdrawing party which may then be compiled and averaged, and the like), and the like. By way of example a search may be performed by comparing the withdrawing party location to a providing party location to determine if the providing party location with within the preferred distance determined by withdrawing party preferences.”)

The Examiner interprets that Trivedi’s “third party system 160” corresponds to the claimed “intervening user device” as described in Trivedi, col. 11, lines 35-45:

(See Trivedi, col. 11, lines 35-45: “Third party system 160 may include at least an input/output module 162 and/or data storage (not shown) storing third party system data. A third party system 160 may include a social media system, such as a system associated with Facebook, Twitter, Instagram, Pinterest, and the like; a rating system, such as a system associated with Yelp, CitySearch, Angie's List, and the like; a mapping system, such as a system associated with Google Maps, Apple Maps, and the like; and/or any other third party providing data used in providing information about withdrawing and/or providing parties for use through the methods described in FIGS. 5-7.”)

wherein the preferred sender device is selected from the plurality of sender devices based on one or more of: the cash amount, a cash balance of respective sender accounts associated with the plurality of sender devices, an amount a sender is willing to offer, a first preference of the requestor device to interact with the requestor device’s known contacts, a second preference of a sender device of the plurality of sender devices to interact with the sender device’s known contacts, and release timing indicating how fast a sender can release funds;

(See Trivedi, claim 10: “responsive to identifying a plurality of providing party devices within a threshold distance from the location of the withdrawer device, transmitting an alert to each of the plurality of providing party devices requesting confirmation of cash available of at least the withdrawal amount”)

The Examiner interprets that the “requesting confirmation of cash available” corresponds to the claimed “whereing the preferred sender device is selected from … a cash balance of respective sender accounts associated with the plurality of sender devices”

receiving, by the PPS, third location data of the preferred sender device indicating a new location of the preferred sender device, and

(See Trivedi, col.2, lines 16-29: “Device-based technology may include software stored on a device that determines a device location by providing device identification data, signal strength data, IP address data, and the like that may be transmitted to the carrier. SIM-based data may include raw radio measurements including the serving Cell ID, round-trip time, and signal strength. WiFi data, such as crowdsourced WiFi data may include location fingerprinting data, network ID data, signal strength data, and the like. Indoor proximity systems may include devices using Bluetooth technology to communicate with a Bluetooth-enable device when the device is in close proximity to the indoor proximity system. An example of an indoor proximity system may be, for example, an iBeacon.”)

Examiner interprets the claimed feature as mere duplication of transmission of device location data of the sender device.

	upon determining that the new location is within the threshold distance from the first location providing, by the payment application executing on the intervening user device, 

(See Trivedi, col. 11, lines 35-45: “Third party system 160 may include at least an input/output module 162 and/or data storage (not shown) storing third party system data. A third party system 160 may include a social media system, such as a system associated with Facebook, Twitter, Instagram, Pinterest, and the like; a rating system, such as a system associated with Yelp, CitySearch, Angie's List, and the like; a mapping system, such as a system associated with Google Maps, Apple Maps, and the like; and/or any other third party providing data used in providing information about withdrawing and/or providing parties for use through the methods described in FIGS. 5-7.”)

The Examiner interprets that Trivedi’s “third party system 160” corresponds to the claimed “intervening user device”

(See Trivedi, col.22, lines 24-35: “A providing party system also may utilize location-based technologies to receive an alert when a withdrawing party arrives within a threshold distance of providing party system. For example, location-based technologies may include utilizing GPS, multilateration of radio signals, network-based location data, device-based technology, Subscriber Identity Module (“SIM”)-
The Examiner interprets that placing the location based technology on the third party system instead of the providing party system is a matter of design choice.

a user interface to receive a numerical value corresponding to the cash amount;

(See Trivedi, Figs. 6 and 7, and col.23, lines 42-60: “FIGS. 6 and 7 illustrate screenshot flows of an example system, method, and interface for providing a cash withdrawal using a social networking platform, consistent with various embodiments. FIG. 6 illustrates an example screenshot flow 600 of a withdrawing device (e.g., Your Phone 601) and a providing party system (e.g., ABC Pizza 602 a, My Wine Shop 602 b, Your Bakery 602 c). Additionally, FIG. 6 illustrates a mapping tool 613 provided on a withdrawing party device to illustrate available providing parties as well as rating information obtained via a third party system. When a withdrawing party wants to make a request for cash withdrawal, the withdrawing party may be presented with an interface 611. Interface 611 may be part of, for example, a native mobile application (e.g., a mobile banking application) and/or a mobile optimized website executing on a withdrawing party user device. If the withdrawing party selects “social cash” 611 a, interface 612 may prompt withdrawing party to input and/or select the amount of cash requested.”)

	initiating, by the payment application executing on the intervening user device, 

(See Trivedi, col. 11, lines 35-45: “Third party system 160 may include at least an input/output module 162 and/or data storage (not shown) storing third party system data. A third party system 160 may include a social media system, such as a system associated with Facebook, Twitter, Instagram, Pinterest, and the like; a rating system, such as a system associated with Yelp, CitySearch, Angie's List, and the like; a mapping system, such as a system associated with Google Maps, Apple Maps, and the like; and/or any other third party providing data used in providing information about withdrawing and/or providing parties for use through the methods described in FIGS. 5-7.”)

The Examiner interprets that Trivedi’s “third party system 160” corresponds to the claimed “intervening user device”

a payment process to cause the cash amount to be electronically transferred from a financial account of the intervening user to a preferred sender financial account via the payment processing system;

(See Trivedi, Fig. 6, “alert 621, 622, 623”, and col.23, line 61 to col. 24, line 3: “Once the withdrawing party has inputted an amount, a request may be transmitted 631 to providing party systems. Providing party systems may receive an alert 621, 622, 623 informing a potential providing party that a withdrawing party is requesting cash. If a providing party accepts the request and agrees to provide the requested cash, withdrawing party may be presented interface 613 which informs withdrawing party that cash is available. Withdrawing party may then review information about a providing party via interface 614.”)

	sending, via a sender payment application executing on the preferred sender device, the request for withdrawal of the cash amount including information identifying the requestor user and the cash amount;

(See Trivedi, Fig. 6, “alert 621, 622, 623”, and col.23, line 61 to col. 24, line 3: “Once the withdrawing party has inputted an amount, a request may be transmitted 631 to providing party systems. Providing party systems may receive an alert 621, 622, 623 informing a potential providing party that a withdrawing party is requesting cash. If a providing party accepts the request and agrees to provide the requested cash, withdrawing party may be presented interface 613 which informs withdrawing party that cash is available. Withdrawing party may then review information about a providing party via interface 614.”)

	receiving, by the PPS, a confirmation from the intervening user device that the requestor user has received the cash amount; and

(See Trivedi, Fig. 6, “alert 621, 622, 623”, and col.23, line 61 to col. 24, line 3: “Once the withdrawing party has inputted an amount, a request may be transmitted 631 to providing party systems. Providing party systems may receive an alert 621, 622, 623 informing a potential providing party that a withdrawing party is requesting cash. If a providing party accepts the request and agrees to provide the requested cash, withdrawing party may be presented interface 613 which informs withdrawing party that cash is available. Withdrawing party may then review information about a providing party via interface 614.”)

However, Trivedi does not expressly disclose the following claimed features:
wherein the preferred sender is capable of offering at least a portion of the cash amount to the requestor user, and wherein the preferred sender device is at a preferred sender device location that is more than a threshold distance away from the location of the requestor device, 

offering, by the PPS to the preferred sender device, an incentive to relocate to within the threshold distance from the first location;

making available, to the preferred sender device, the incentive.

In contrast, Vippagunta does expressly disclose the use of incentives to the preferred sender for “transfer[ing] funds to one or more friends”, for example at col. 9, lines 39-50 as follows:
“In various embodiments, the payment host 106 may reward the user 110(1) for using the services of the payment host 106 to transfer funds to one or more friends. For example, the user 110(1) may accumulate points with the payment host 106 every time the user 110(1) uses the payment host 106 to transfer funds to a friend. For example, an interface of FIG. 4h illustrates Smith being awarded 45 rewards point for transferring $4.50 to his friend using the service of the payment host 106. Once the user 110(1) accumulates sufficient points, the user 110(1) may redeem the points for a gift selected from, for example, a gift catalogue.”

It would have been obvious that such an incentive could also serve as an incentive to “relocate to within the threshold distance from the first location”, as recited in the claim, because in both cases the incentive is intended to complete the transaction (both are examples of intended use).  It would have been obvious to a person having ordinary skill in the art (PHOSITA), at the effective filing date of Trivedi with Vippagunta, because both references are directed to the same art of transferring money between individuals, by use of mobile devices, without accessing a traditional bank or Automatic Teller Machine (ATM).  
Furthermore, because the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.
In regards to claim 2, Trivedi discloses: 
2. (Currently Amended) The method of claim 1, wherein the method further comprises:

receiving, from the sender payment application, information identifying the sender; 

(See, e.g., Trivedi, Figure 5 and its description in cols. 21-23)

receiving, from the payment application executing on the intervening user device, information identifying the intervening user; and

(See Trivedi, col. 11, lines 35-45: “Third party system 160 may include at least an input/output module 162 and/or data storage (not shown) storing third party system data. A third party system 160 may include a social media system, such as a system associated with Facebook, Twitter, Instagram, Pinterest, and the like; a rating system, such as a system associated with Yelp, CitySearch, Angie's List, and the like; a mapping system, such as a system associated with Google Maps, Apple Maps, and the like; and/or any other third party providing data used in providing information about withdrawing and/or providing parties for use through the methods described in FIGS. 5-7.”)

The Examiner interprets that Trivedi’s “third party system 160” corresponds to the claimed “intervening user device”

determining, by the PPS, the financial account of the preferred sender and the financial account of the intervening user based on an association between the identifying information identifying the intervening user and the financial account.

(See, e.g., Trivedi, Figure 5 and its description in cols. 21-23)

In regards to claim 3, Trivedi discloses: 
	3. The method of claim 1, wherein determining the preferred sender comprises: 

applying an association model that associates one or more senders corresponding to the plurality of senders with the requestor user based on predetermined criteria including a relationship between the requestor user and the one or more senders, a distance separating the requestor user and the one or more senders, a preference of the one or more senders, a preference of the requestor, a degree of network separation between the senders and the intervening user, a degree of network separation between the one or more senders and the requestor user, ratings of the one or more senders, availability of the one or more senders, time of the day, and a release timing related to how fast the one or more senders can dispense the cash amount to the requestor user.

(See, e.g., Trivedi, Figure 5 and its description in cols. 21-23)

In regards to claim 4, Trivedi discloses: 
	4. A method comprising:

	receiving, from a device of a requestor or on behalf of the requestor, an amount of funds requested as part of a monetary transaction and a location of the device of the requestor;

(See Trivedi, Figs. 6 and 7, and col.23, lines 42-60: “FIGS. 6 and 7 illustrate screenshot flows of an example system, method, and interface for providing a cash withdrawal using a social networking platform, consistent with various embodiments. FIG. 6 illustrates an example screenshot flow 600 of a withdrawing device (e.g., Your Phone 601) and a providing party system (e.g., ABC Pizza 602 a, My Wine Shop 602 b, Your Bakery 602 c). Additionally, FIG. 6 illustrates a mapping tool 613 provided on a withdrawing party device to illustrate available providing parties as well as rating information obtained via a third party system. When a withdrawing party wants to make a request for cash withdrawal, the withdrawing party may be presented with an interface 611. Interface 611 may be part of, for example, a native mobile application (e.g., a mobile banking application) and/or a mobile optimized website executing on a withdrawing party user device. If the withdrawing party selects “social cash” 611 a, interface 612 may prompt withdrawing party to input and/or select the amount of cash requested.”)

	determining, by a payment processing system (PPS), one or more senders capable of physically furnishing at least a portion of the amount of funds requested as part of the monetary transaction based on respective cash balance values associated with the one or more senders and indicated in respective payment applications executing on each one of a plurality of sender devices respectively corresponding with the one or more senders, the respective cash balance values indicating the respective amounts of physical cash that the one or more senders are capable of furnishing to the requestor;

(See Trivedi, claim 10: “responsive to identifying a plurality of providing party devices within a threshold distance from the location of the withdrawer device, transmitting an alert to each of the plurality of providing party devices requesting confirmation of cash available of at least the withdrawal amount”)

obtaining by the PPS, via the respective payment applications executing on each of the plurality of sender devices, respective locations of the one or more sender devices;

determining that each of the one or more sender devices is located more than a threshold distance away from the location of the requestor device;


(See Trivedi, col.22, lines 24-35: “A providing party system also may utilize location-based technologies to receive an alert when a withdrawing party arrives within a threshold distance of providing party system. For example, location-based technologies may include utilizing GPS, multilateration of radio signals, network-based location data, device-based technology, Subscriber Identity Module (“SIM”)-based data, crowdsourced WiFi data, indoor proximity systems, and/or any combination of the above. 

The Examiner interprets that placing the location based technology on the third party system instead of the providing party system is a matter of design choice.

(See Trivedi, Figure 5, steps 506 and 508, and col.21, lines 30-43: “In block 506, a withdrawal system may perform a search for an available providing party using the withdrawing party preferences and security preferences as well as providing party security preferences. Providing party security preferences may include, for example, withdrawal limits for withdrawing parties, withdrawing party ratings (e.g., a credit rating, a rating indicative of a providing party's rating of the withdrawing party which may then be compiled and averaged, and the like), and the like. By way of example a search may be performed by comparing the withdrawing party location to a providing party location to determine if the providing party location with within the preferred distance determined by withdrawing party preferences.”)

	identifying by the PPS and based on the respective amounts of physical cash that the one or more senders are capable of furnishing, a preferred sender device associated with a preferred sender of the one or more senders;

(See Trivedi, claim 10: “responsive to identifying a plurality of providing party devices within a threshold distance from the location of the withdrawer device, transmitting an alert to each of the plurality of providing party devices requesting confirmation of cash available of at least the withdrawal amount”)

The Examiner interprets that it would have been obvious to determine the preferred sender based at least in part on the confirmations received.

receiving, by the PPS and from a preferred sender device associated with the preferred sender, an indication that the preferred sender accepts the incentive and intends to delivery an amount of physical cash to the requestor device;

(See Trivedi, col. 23 line 60 to col. 24, line 3:  “Once the withdrawing party has inputted an amount, a request may be transmitted 631 to providing party systems. Providing party systems may receive an alert 621, 622, 623 informing a potential providing party that a withdrawing party is requesting cash. If a providing party accepts the request and agrees to provide the requested cash, withdrawing party may be presented interface 613 which informs withdrawing party that cash is available. Withdrawing party may then review information about a providing party via interface 614.”)

upon determining that an updated location of the preferred sender device is within the threshold distance from the location of the requestor device;

(See Trivedi, Figure 5, steps 506 and 508, and col.21, lines 30-43: “In block 506, a withdrawal system may perform a search for an available providing party using the withdrawing party preferences and security preferences as well as providing party security preferences. Providing party security preferences may include, for example, withdrawal limits for withdrawing parties, withdrawing party ratings (e.g., a credit rating, a rating indicative of a providing party's rating of the withdrawing party which may then be compiled and averaged, and the like), and the like. By way of example a search may be performed by comparing the withdrawing party location to a providing party location to determine if the providing party location with within the preferred distance determined by withdrawing party preferences.”)

receiving, by the PPS and from the device of the requestor, a confirmation from the requestor that the preferred sender has delivered an amount of physical cash to the requestor, wherein the amount of physical cash corresponds to at least a portion of the amount of funds requested;

(See Trivedi at col. 22, lines 11-23: “At block 512, the withdrawing system may receive a selection from a withdrawing party device indicating that the withdrawing party would like to proceed with a withdrawal at a specific available providing party. The withdrawal system may transmit an alert to the providing party system indicating that the withdrawing party has confirmed the withdrawal and will be arriving at the providing party location. This confirmation alert may include withdrawing party data such as picture data, travel data, and the like. Picture data and/or travel data may be received via third party systems and relayed from the withdrawal system to the providing party system (or sent via an API to directly to the providing party system).”)

(See also Trivedi’s col.9, lines 17-24: “Withdrawal interface 124 may include at least one processor configured to transmit and/or receive data and/or a withdrawal result from a withdrawal system 130 where a withdrawal result may include, a listing of available providing parties, a map and/or directions to available providing parties, and/or rating information for available providing parties.”)

	transferring, by the PPS, an amount of funds equal to the physical cash delivered by the preferred sender to the requestor from a first stored balance associated with the requestor to a second stored balance associated with the preferred sender, wherein the first stored balance and the second stored balance are associated with respective cash values and are maintained by the payment application; and

(See Trivedi, Figure 5, step 522, and col.23, lines 26-41: “At block 520, the withdrawal system may transmit an alert to the providing party system that the withdrawal amount has been transferred into an account associated with providing party. At block 522, the withdrawal system may transmit a number of post-transfer activity options to a withdrawing party device and/or providing party system. For example, the withdrawing party may rate the providing party, the providing party may rate the withdrawing party, the withdrawing party may want to electronically share data regarding a newly discovered merchant (i.e., the providing party), and the like. Should the withdrawing party and/or the providing party desire to perform any post-transfer activities, the withdrawal system may receive a request to perform an activity and may direct the party to a third-party system or may receive input regarding the activity and transmit the input to a third-party system via an API.”

However, Trivedi does not expressly disclose the following claimed features:
offering an incentive to the one or more senders to relocate to within the threshold distance and to furnish the at least the portion of the amount of funds to the requestor;

making available, to the preferred sender, the incentive.

In contrast, Vippagunta does expressly disclose the use of incentives to the preferred sender for “transfer[ing] funds to one or more friends”, for example at col. 9, lines 39-50 as follows:


It would have been obvious that such an incentive could also serve as an incentive to “relocate to within the threshold distance from the first location”, as recited in the claim, because in both cases the incentive is intended to complete the transaction (both are examples of intended use).  It would have been obvious to a person having ordinary skill in the art (PHOSITA), at the effective filing date of the Application, to modify Trivedi with Vippagunta, because both references are directed to the same art of transferring money between individuals, by use of mobile devices, without accessing a traditional bank or Automatic Teller Machine (ATM).  
In regards to claim 5, it is cancelled. 
In regards to claim 6, it is cancelled.
In regards to claim 7, Trivedi discloses: 
	7. The method of claim 4, wherein receiving the request on behalf of the requestor comprises receiving, by the PPS, the request from an intervening party directly or indirectly associated with the requestor.

(See, e.g., Trivedi, Figure 5 and its description in cols. 21-23)

In regards to claim 8, Trivedi discloses: 
	8.  The method of claim 7,  further comprising:

receiving, from the respective payment applications associated with the one or more sender devices of the one or more senders, information identifying the one or more senders;

(See, e.g., Trivedi, Figure 5 and its description in cols. 21-23)

receiving, from the payment application executing on a device associated with the intervening party, information identifying the intervening party;

(See, e.g., Trivedi, Figure 5 and its description in cols. 21-23)

determining, by the PPS, one or more respective financial accounts of the one or more senders, based on an association between the information identifying the one or more senders and one or more financial accounts respectively corresponding to the one or more senders; and

(See, e.g., Trivedi, Figure 5 and its description in cols. 21-23)

 determining, by the PPS, a financial account of the intervening party based on an association between the information identifying the intervening party and the financial account of the intervening party.

(See, e.g., Trivedi, Figure 5 and its description in cols. 21-23)

In regards to claim 9, 
	9.    (Previously Presented) The method of claim 7, further comprising electronically transferring the amount of funds equal to the physical cash delivered by the preferred sender to the requestor from a financial account of the intervening party or a financial account of the requestor to a financial account of the sender via the PPS.

(See, e.g., Trivedi, Figure 5 and its description in cols. 21-23)

In regards to claim 10, 
	10.    (Previously Presented) The method of claim 4, wherein the PPS is controlled by an entity other than a bank or a credit union.

According to MPEP § 707.07(f), form paragraph 7.37.09, “a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.”

In regards to claim 11, it is cancelled.
In regards to claim 12, 
	12. The method of claim 4, further comprising:

	determining the respective cash balance values based on current, previous, or predicted transaction history of the one or more senders with the PPS.

(See Trivedi, for example at col.1, line 64 through col.2, line 2: “ A providing party may include any party (an individual, a business, or the like) who has cash to provide to the withdrawing party while receiving a transfer of funds from an account associated with the withdrawing party in an account associated with the providing party.

(See also at Trivedi’s col.4 lines 36-39, as follows: “A providing party may be determined based on a number of factors including, for example, providing party location, withdrawing party preferences, withdrawing party security preferences, and/or providing party security preferences.”)



In regards to claim 13, 
	13. The method of claim 4, wherein the method further comprises:
receiving an identification code from the device of the requestor and the preferred sender device; and

verifying that the identification code is valid at the time of delivery of the physical cash.

(See, e.g., Trivedi, Figure 5 and its description in cols. 21-23)

In regards to claims 15 and 16, they are cancelled.
In regards to claim 18, Trivedi discloses: 
	18.    (Currently Amended) The method of claim 4, further comprising receiving a confirmation from the sender or the requestor, the receiving the conformation comprising:

	receiving, by the PPS from the preferred sender device and the  device associated with the requestor, gesture information indicating that the preferred sender and the requestor have consummated the  delivery of the physical cash to the requestor.

(See Trivedi, Figure 5, step 522, and col.23, lines 26-41: “At block 520, the withdrawal system may transmit an alert to the providing party system that the withdrawal amount has been transferred into an account associated with providing party. At block 522, the withdrawal system may transmit a number of post-transfer activity options to a withdrawing party device and/or providing party system. For example, the withdrawing party may rate the providing party, the providing party may rate the withdrawing party, the withdrawing party may want to electronically share data regarding a newly discovered merchant (i.e., the providing party), and the like. Should the withdrawing party and/or the providing party desire to perform any post-transfer activities, the withdrawal system may receive a request to perform an activity and may direct the party to a third-party system or may receive input regarding the activity and transmit the input to a third-party system via an API.”

In regards to claim 19, it is rejected on the same grounds as claim 1.  
19.    (Currently Amended) A payment system comprising: one or more processors;
one or more non-transitory computer-readable media storing instructions executable by the one or more processors, wherein the instructions, program when executed by the one or more processors, cause the one or more processors to perform actions comprising:

receiving, from a device of a requestor or on behalf of the requestor, a request for an amount of funds in association with a monetary transaction

(See Trivedi, col. 23 line 60 to col. 24, line 3:  “Once the withdrawing party has inputted an amount, a request may be transmitted 631 to providing party systems. Providing party systems may receive an alert 621, 622, 623 informing a potential providing party that a withdrawing party is requesting cash. If a providing party accepts the request and agrees to provide the requested cash, withdrawing party may be presented interface 613 which informs withdrawing party that cash is available. Withdrawing party may then review information about a providing party via interface 614.”)

 and a location of the device of the requestor;

 to determine if the providing party location with within the preferred distance determined by withdrawing party preferences.”)

(See also Trivedi, col.22, lines 24-34: “A providing party system also may utilize location-based technologies to receive an alert when a withdrawing party arrives within a threshold distance of providing party system. For example, location-based technologies may include utilizing GPS, multilateration of radio signals, network-based location data, device-based technology, Subscriber Identity Module (“SIM”)-based data, crowdsourced WiFi data, indoor proximity systems, and/or any combination of the above. Location-based technologies may deliver alerts to providing parties when a withdrawing party device is within a threshold distance of the providing party location.”)

determining, by a payment processing system (PPS), a preferred sender capable of physically furnishing at least a portion of the amount of funds based on a cash balance value associated with the preferred sender in a payment application executing on a preferred sender device corresponding with the preferred sender, [[a]]the cash balance value indicating an amount of physical cash that the preferred sender is capable of furnishing to the requestor, 

(See Trivedi, claim 10: “responsive to identifying a plurality of providing party devices within a threshold distance from the location of the withdrawer device, transmitting an alert to each of the plurality of providing party devices requesting confirmation of cash available of at least the withdrawal amount”)

wherein the preferred sender device is selected from a plurality of sender devices based on one or more of the cash amount a cash balance of respective sender accounts associated with the plurality of sender devices, an amount a sender is willing to offer, a first preference of the requestor device to interact with the requestor device’s known contacts, a second preference of a sender device of the plurality of sender devices to interact with the sender device’s known contacts, and release timing indicating how fast a sender can release funds;

 (See Trivedi, claim 10: “responsive to identifying a plurality of providing party devices within a threshold distance from the location of the withdrawer device, transmitting an alert to each of the plurality of providing party devices requesting confirmation of cash available of at least the withdrawal amount”)

The Examiner interprets that the “requesting confirmation of cash available” corresponds to the claimed “whereing the preferred sender device is selected from … a cash balance of respective sender accounts associated with the plurality of sender devices”

obtaining by the PPS. via the payment application executing on the preferred sender devices, a location of the preferred sender device;

(See Trivedi, Figure 5, steps 506 and 508, and col.21, lines 30-43: “In block 506, a withdrawal system may perform a search for an available providing party using the withdrawing party preferences and security preferences as well as providing party security preferences. Providing party security preferences  to determine if the providing party location with within the preferred distance determined by withdrawing party preferences.”)

(See also Trivedi, col.22, lines 24-34: “A providing party system also may utilize location-based technologies to receive an alert when a withdrawing party arrives within a threshold distance of providing party system. For example, location-based technologies may include utilizing GPS, multilateration of radio signals, network-based location data, device-based technology, Subscriber Identity Module (“SIM”)-based data, crowdsourced WiFi data, indoor proximity systems, and/or any combination of the above. Location-based technologies may deliver alerts to providing parties when a withdrawing party device is within a threshold distance of the providing party location.”)

transferring, by the PPS, an amount of funds equal to the physical cash delivered by the preferred sender to the requestor from a first stored balance associated with the requestor to a second stored balance associated with the preferred sender.

(See Trivedi, Fig. 6, “alert 621, 622, 623”, and col.23, line 61 to col. 24, line 3: “Once the withdrawing party has inputted an amount, a request may be transmitted 631 to providing party systems. Providing party systems may receive an alert 621, 622, 623 informing a potential providing party that a withdrawing party is requesting cash. If a providing party accepts the request and agrees to provide the requested cash, withdrawing party may be presented interface 613 which informs withdrawing party that cash is available. Withdrawing party may then review information about a providing party via interface 614.”)

Moreover, it is noted that Trivendi discloses the following regarding the number of “preferred senders” (See Trivendi, col.25, lines 1-14):
“It may be further understood by those within the art that if a specific number of an introduced claim recitation is intended, such an intent may be explicitly recited in the claim, and in the absence of such recitation no such intent is present. For example, as an aid to understanding, the following appended claims may contain usage of the introductory phrases “at least one” and “one or more” to introduce claim recitations. However, the use of such phrases should not be construed to imply that the introduction of a claim recitation by the indefinite articles “a” or “an” limits any particular claim containing such introduced claim recitation to embodiments containing only one such recitation, even when the same claim includes the introductory phrases “one or more” or “at least one” and indefinite articles such as “a” or “an” (e.g., “a” and/or “an” should be interpreted to mean “at least one” or “one or more”); the same holds true for the use of definite articles used to introduce claim recitations.”

However, Trivedi does not expressly disclose the following claimed features:
determining that the preferred sender devices is located more than a threshold distance away from the location of the requestor device;
providing an incentive to the preferred sender to relocate to a location within [[a]]the threshold distance of the requestor and to furnish the at least the portion of the amount of funds to the requestor;
determining by the PPS that a new location of the preferred sender device is within the threshold distance from the location of the requestor device; and

In contrast, Vippagunta does expressly disclose the use of incentives to the preferred sender for “transfer[ing] funds to one or more friends”, for example at col. 9, lines 39-50 as follows:
“In various embodiments, the payment host 106 may reward the user 110(1) for using the services of the payment host 106 to transfer funds to one or more friends. For example, the user 110(1) may accumulate points with the payment host 106 every time the user 110(1) uses the payment host 106 to transfer funds to a friend. For example, an interface of FIG. 4h illustrates Smith being awarded 45 rewards point for transferring $4.50 to his friend using the service of the payment host 106. Once the user 110(1) accumulates sufficient points, the user 110(1) may redeem the points for a gift selected from, for example, a gift catalogue.”

It would have been obvious that such an incentive could also serve as an incentive to “relocate to within the threshold distance from the first location”, as recited in the claim, because in both cases the incentive is intended to complete the transaction (both are examples of intended use).  It would have been obvious to a person having ordinary skill in the art (PHOSITA), at the effective filing date of the Application, to modify Trivedi with Vippagunta, because both references are directed to the same art of transferring money between individuals, by use of mobile devices, without accessing a traditional bank or Automatic Teller Machine (ATM).  
In regards to claim 20, it is rejected on the same grounds as claim 18. 
In regards to claim 21, 
	21. The method of claim 7, wherein the intervening party is determined from a list of contacts associated with the requestor, the method further comprising:

	determining an order of the list of contacts based on one or more ranking factors; and
	providing the list of contacts in a user interface of a payment application executing on a device of the requestor based on the order.

(See Trivedi, for example at col.1, line 64 through col.2, line 2: “ A providing party may include any party (an individual, a business, or the like) who has cash to provide to the withdrawing party while receiving a transfer of funds from an account associated with the withdrawing party in an account associated with the providing party.”)

(See also at Trivedi’s col.4 lines 36-39, as follows: “A providing party may be determined based on a number of factors including, for example, providing party location, withdrawing party preferences, withdrawing party security preferences, and/or providing party security preferences.”)

In regards to claim 22, 
	22. The method of claim 21, wherein the one or more ranking factors includes at least one of: 

whether a contact of the list of contacts is associated with an existing service account of the payment application; 
whether the contact has participated in a transaction associated with the payment application; 
whether the contact has been associated with the payment application; 
a relationship between the contact and the sender; and 
whether the contact is within a proximity of the sender.

(See Trivedi, e.g. col.1, line 64 through col.2, line 2: “ A providing party may include any party (an individual, a business, or the like) who has cash to provide to the withdrawing party while receiving a transfer of funds from an account associated with the withdrawing party in an account associated with the providing party.”)

(See also at Trivedi’s col.4 lines 36-39, as follows: “A providing party may be determined based on a number of factors including, for example, providing party location, withdrawing party preferences, withdrawing party security preferences, and/or providing party security preferences.”)

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Trivedi in view of Vippagunta as cited in the rejection of independent claim 4, and further in view of US 9,626,664 to Bouey et al., (Filed on Jan. 7, 2013). 
In regards to claims 14 and 21-22, under a conservative interpretation, neither Trivedi nor Vippagunta expressly disclose the following features. In contrast, Bouey discloses these features at col.7, lines 20-31,  col.9, lines 1-52: 

14.    (Previously Presented) The method of claim 4, further comprising:
responsive to determining that the requestor does not have an account associated with [[the]]a payment application installed on the device of the requestor, transmitting a first invitation to the requestor to submit requestor financial account information and to register a service account associated with the    payment application    installed    on the device of the requestor.


(See Bouey, col.7, lines 20-31:  “If the recipient is registered with another payment network, then the funds may be transferred to the recipient by routing the funds through the other payment network”)

See Bouey, col.9, lines 29-52:  “The registration logic 184 is configured to facilitate the process of registering new users. For example, in the preceding discussion, if the token is not recognized at the information directory 168, and is not registered at any other affiliated payment network, then the registration logic may be configured to send the recipient an e-mail or other communication inviting the recipient to register with the payment network. Such an e-mail may include a link to the website provided by the payment service computer system 160. The registration logic 184 may be configured to generate web pages for presentation to the user at the website to facilitate the registration process.”)

It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to combine the teachings of Trivedi, Vippagunta, and Bouey, because all are directed to the same art of transferring cash from sender to recipient.
Furthermore, because the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Trivedi in view of Vippagunta as cited in the rejection of independent claim 4, and further in view of US 2015/0310470 to Mathew et al. (Filed on Apr. 24, 2014, and Published on Oct. 29, 2015). 
In regards to claim 17, under a conservative interpretation, neither Trivedi nor Vippagunta expressly disclose the following features: 
	17. The method of claim 4, further comprising

	sending, by the PPS, a photo provided by the requestor to the preferred sender to enable the preferred sender to verify an identity of the requestor.

In contrast, Mathew does expressly disclose these features in para. [0019]:

[0019] The requestor device 120, in one embodiment, may include at least one user identifier 126, which may be implemented, for example, as operating system registry entries, cookies associated with the user interface application 122, identifiers associated with hardware of the first mobile device 120, or various other appropriate identifiers. The user identifier 126 may include one or more attributes related to the requestor 102, such as personal information related to the requestor 102 (e.g., one or more user names, passwords, photograph images, biometric IDs, addresses, phone numbers, etc.) and banking information and/or funding sources (e.g., one or more banking institutions, credit card issuers, user account numbers, security data and information, etc.). In various implementations, the user identifier 126 may be passed with a user login request to the service provider server 180 via the network 160, and the user identifier 126 may be used by the service provider server 180 to associate the requestor 102 with a particular user account maintained by the service provider server 180.

It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the teachings of Trivedi and Vippagunta with those of Mathew, because Trivedi discloses at col.4 lines 36-39 the importance of security preferences:
A providing party may be determined based on a number of factors including, for example, providing party location, withdrawing party preferences, withdrawing party security preferences, and/or providing party security preferences.

And photo verification is one well-known way of enhancing security.
.
Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Trivedi in view of Vippagunta as cited in the rejection of independent claim 4, and further in view of US 2017/0124542 to Sharan (Eff. Filed on Nov. 4, 2015). 
In regards to claim 23, under a conservative interpretation, neither Trivedi nor Vippagunta expressly disclose the following feature:
23.    The method of claim 4, wherein the incentive is based at least in part on a demand for senders within the threshold distance from the first location.


(See Trivedi, Figure 5, steps 506 and 508, and col.21, lines 30-43: “In block 506, a withdrawal system may perform a search for an available providing party using the withdrawing party preferences and security preferences as well as providing party security preferences. Providing party security preferences may include, for example, withdrawal limits for withdrawing parties, withdrawing party ratings (e.g., a credit rating, a rating indicative of a providing party's rating of the withdrawing party which may then be compiled and averaged, and the like), and the like. By way of example a search may be performed by comparing the withdrawing party location to a providing party location to determine if the providing party location with within the preferred distance determined by withdrawing party preferences.”)

In contrast, Sharan discloses the following in para. [0013]:

[0013] Optionally, if a plurality of currency providers meeting the one or more criteria are identified by the server, the server provides the communication device with details of one or more of the currency providers meeting the criteria, for the individual to select a single one of the currency providers. Alternatively, the server may make a selection itself, e.g. as noted below, the currency providers may be paid a fee for providing physical currency, and if so the server may select the single currency provider meeting the one or more criteria and charging the lowest fee.

Therefore, the incentive (fee) is based at least in part on a demand for senders at a location of the requestor, because if there is a larger supply of senders than there is demand, then the fee will be low (due to the large number of senders to choose from).  Likewise, if there is a smaller supply of senders than there is demand, then the fee will be high (due to the small number of senders to choose from).
It would have been obvious to a person having ordinary skill in the art (PHOSITA), at the effective filing date of the Application, to further modify the combination of Trivedi and Vippagunta with Sharan, because all three references are directed to the same art of distributing cash from individuals, without accessing a traditional bank or Automatic Teller Machine (ATM), by use of mobile devices.  


In regards to claim 24, under a conservative interpretation, neither Trivedi nor Vippagunta expressly disclose the following feature:
24.    The method of claim 4, wherein the incentive is specified by an individual sender of the set of senders.

In contrast, Sharan discloses the following in para. [0013]:

[0013] Optionally, if a plurality of currency providers meeting the one or more criteria are identified by the server, the server provides the communication device with details of one or more of the currency providers meeting the criteria, for the individual to select a single one of the currency providers. Alternatively, the server may make a selection itself, e.g. as noted below, the currency providers may be paid a fee for providing physical currency, and if so the server may select the single currency provider meeting the one or more criteria and charging the lowest fee.

The motivation for combining the three references is the same as in the rejection of claim 23.

RESPONSE TO ARGUMENTS
Re: Claim Rejections - 35 USC § 101
The 35 USC § 101 rejection has been withdrawn, in response to applicant’s amendments to the claims.  
More specifically, the independent claims 1, 4, and 19 have been amended to recite steps that include:
receiving, by the PPS, first location data indicating a location of a requestor device of a requestor user, the intervening user device having transmitted the request and the first location data of the requestor device and the requestor device including a first location sensor for generating the first location data;
receiving, by the PPS from a plurality of sender devices, second location data indicating respective locations of respective individual sender devices of the plurality of sender devices, the individual sender devices including respective second location sensors for generating the respective locations thereof; 
…
receiving, by the PPS, third location data of the preferred sender device indicating a new location of the preferred sender device, and
upon determining that the new location is within the threshold distance from the first location, providing, by the payment application executing on the intervening user device, a user interface to receive a numerical value corresponding to the cash amount;
	…

receiving, by the PPS, a confirmation from the intervening user device that the requestor user has received the cash amount; and
making available, to the preferred sender device, the incentive.

The Examiner interprets that the sending and receiving of the initial and new location sensor data, in combination with the determination that the new location of the preferred user device is within a threshold distance from the first location, and further including user interactivity to confirm that the requestor user has received the cash amount, is sufficient to overcome the 35 USC 101 rejection.

Re: Claim Rejections - 35 USC § 103
The 35 USC § 103 rejections of all pending claims have been amended, as necessitated by applicant’s amendments to the claims.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10,373,281 B2 to Lutnick et al. (Eff. Filed Nov. 15, 2013).  See Figures 7, 8, and 9.  Pertains to a delivery service rather than money lending, but this is a difference in intended use.
US 8,160,943 B2 to Smith et al. (Eff. Filed Mar. 27, 2009). See Figures 1, 20, 24 and 25.  Determines whether to accept a request for funds based on “social distance” (according to a social networking site) rather than “physical distance” in Fig. 25, step 456. 
Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications should be directed to Examiner Ayal Sharon, whose telephone number is (571) 272-5614, and fax number is (571) 273-1794.  The Examiner can normally be reached from Monday to Friday between 9 AM and 6 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

Sincerely,

/Ayal I. Sharon/
Examiner, Art Unit 3695

January 19, 2021